            Case 2:19-cr-00537-RGK Document 19 Filed 11/18/19 Page 1 of 1 Page ID #:73

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.         CR 19-00537-RGK                                                                    Date      November 18, 2019


 Present: The Honorable        R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 Interpreter       N/A

          Sharon L. Williams                          Sheri Kleeger                                         Elisa Fernandez
                Deputy Clerk                         Court Reporter                                   Assistant U.S. Attorney



                U.S.A. v. Defendant(s):           Present Cust. Bond               Attorneys for Defendants:           Present App. Ret.

MARK ADAM SKARULIS                                   X                X       Adam Olin, DFPD                              X         X



 Proceedings:       GUILTY PLEA


           X        Defendant moves to change plea to the Single-Count Information.

           X        Defendant sworn.

           X        Defendant enters new and different plea of GUILTY to Count One.

           X        The Court questions the defendant regarding plea of GUILTY and FINDS that
                     a factual basis has been laid and further FINDS the plea is knowledgeable and
                    voluntarily made. The Court ORDERS the plea accepted and entered.

           X        The Court refers the defendant to the Probation Office for investigation and report
                    and the matter is continued to February 24, 2020 at 10:00 a.m. for sentencing. The
                    Probation Officer is hereby directed to disclose the Presentence Report on or before
                    January 20, 2020.

           X        Position papers are due 14 days before sentencing. Responsive documents are due 7 days
                    before sentencing.

           X        Terms of bond to remain pending sentencing.


                                                                                                                       :        17

                                                                          Initials of Deputy Clerk     slw
cc: USPO/PSA




CR-11 (09/98)                                     CRIMINAL MINUTES - GENERAL                                                         Page 1 of 1
